36 So.3d 833 (2010)
STATE of Florida, Appellant,
v.
James Nelson HASH, Appellee.
No. 1D09-4962.
District Court of Appeal of Florida, First District.
May 28, 2010.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellant.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellee.
PER CURIAM.
We affirm the State's appeal of the trial court's order suppressing Appellee's statement made during a taped interview. See Fla. R.App. P. 9.140(c)(1)(B) (permitting appeal by the State from a pretrial order suppressing confessions, admissions, or evidence obtained by search and seizure). We treat the remainder of the State's appeal as a petition for writ of certiorari because it concerns pretrial orders suppressing collateral crime evidence. See Richardson v. State, 706 So.2d 1349, 1357 (Fla.1998); State v. Smith, 951 So.2d 954, 956 (Fla. 1st DCA 2007). We deny the petition because the State has not shown that the trial court departed from the essential requirements of the law. See Smith, 951 So.2d at 957 (explaining that to obtain certiorari review in a criminal case, it is not enough to show that a pretrial order is incorrect; it must be shown that the order departs from the essential requirements of the law).
AFFIRMED in part; DENIED in part.
HAWKES, C.J., VAN NORTWICK and THOMAS, JJ., concur.